                                                                                                                           FILED
                                                                                                                  2019 Oct-09 PM 04:20
                                                                                                                  U.S. DISTRICT COURT
                                                                                                                      N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                            NORTHEASTERN DIVISION

CHRISTIANA HOFF,                                            )
                                                            )
         Plaintiff,                                         )
                                                            )
v.                                                          )      CASE No.: 5:17-cv-00188-LCB
                                                            )
MITCHELL INDUSTRIAL                                         )
CONTRACTORS, INC.,                                          )
                                                            )
         Defendant.                                         )

                                  MEMORANDUM AND ORDER

         This Court previously granted default judgment against defendant Mitchell

Industrial Contractors, Inc. in favor of plaintiff on April 15, 2019, for its failure to

defend itself in this matter. (Doc. 41). Plaintiff demanded a trial by jury in her

initial complaint. (Doc. 1). Subsequently, plaintiff moved for a default judgment

against the defendant and requested that damages be determined by this Court,

thereby withdrawing her demand for a jury trial on damages pursuant to Rule 38 of

the Federal Rules of Civil Procedure.1 (Docs. 40 & 40-1).

         This Court held a hearing on June 10, 2019, to determine plaintiff’s

damages.         Whereas plaintiff provided testimony and evidence at the hearing

showing her actual damages, including backpay, emotional distress, and details

1
  Although, Rule 38(d), Fed. R. Civ. P., provides that both parties must consent to a withdraw of jury demand, the
Court finds that the Defendant by failing to defend and appear in this matter has effectively waived its right to object
to plaintiff’s withdraw of her jury demand.
regarding the conduct of the Defendant.

      Having reviewed plaintiff’s testimony and evidence presented in open court,

IT IS HEREBY ORDERED as follows:

      Defendant MITCHELL INDUSTRIAL CONTRACTORS, INC. is liable

to Plaintiff CHRISTIANA HOFF in the amount of $100,082.00, to include

$35,082.00 in back pay, $15,000 in compensatory damages and $50,000.00 in

punitive damages. A final judgment will be entered contemporaneously with this

memorandum and order.

            DONE and ORDERED this October 9, 2019.



                                   _________________________________
                                   LILES C. BURKE
                                   UNITED STATES DISTRICT JUDGE
